DETAILED ACTION
Status of the Application
	Claims 1-2, 5-17, 21-26 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
	Applicant’s amendment of claims 1, 16, 21-23, cancellation of claims 19-20, and addition of claims 24-26 as submitted in a communication filed on 2/10/2021 is acknowledged.
New claims 24-26 are directed to the elected invention.  Claims 1-2, 5-15 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 16 (linking claim), 17, 21-26 are at issue and are being examined herein to the extent they encompass the elected invention.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections 
Claims 21-23 are objected to due to the recitation of “Type VI protein”.  To be consistent with the language used in independent claim 16, the term should be replaced with “Type VI CRISPR-Cas effector protein”.  Appropriate correction is required. 

Claim Rejections – Improper Markush Grouping
Claims 21-23 remain rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).   
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record.
Applicant states that the rejection does not apply to the claims as presently presented.
Applicant’s arguments have been fully considered but not deemed persuasive. The Markush grouping of variants having 80% sequence identity to the proteins recited in claim 22 (SEQ ID NO: 573-587 and 591) and the Markush grouping of proteins in claims 21 and 23 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a L. shahii C2c2 protein of SEQ ID NO: 591 and the C. aminophilum Cac protein of SEQ ID NO: 576 share 18% sequence identity (see alignment below).  A variant of the polypeptide of SEQ ID NO: 591 having 80% sequence identity to the polypeptide of SEQ ID NO: 591 does not necessarily have to share any of the very few structural elements shared between the polypeptides of SEQ ID NO: 591 and 576, and vice versa.   Neither the specification nor the prior art disclose those structural elements required by the recited proteins associated with the common use disclosed, i.e., type VI CRISPR-Cas effector protein.  Therefore, neither the specification nor the prior art disclose the single structural similarity associated with the common use of the members of the recited Markush group. To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Query = SEQ ID NO: 576 
Sbjct = SEQ ID NO: 591

NW Score  Identities     Positives       Gaps
-88      274/1560(18%) 541/1560(34%) 342/1560(21%)  


Query  1     MKFSKVDHTRSAVGIQKATDSVHGMLYTDPKKQEVNDLDKRFDQLNVKAKRLYNV-----  55
             M                      G L+   +  EV D      +  VK KR Y+      
Sbjct  1     M----------------------GNLFGHKRWYEVRDKKDFKIKRKVKVKRNYDGNKYIL  38

Query  56    -FNQSKAEEDDDEKRFGKVVKKLNRELKDLLFHREVSRYNSIGNAKYNYYG------IKS  108
               N++  +E  D  +F  + K +N +  D +  +E +R    GN  +   G      I++
Sbjct  39    NINENNNKEKIDNNKF--IRKYINYKKNDNIL-KEFTRKFHAGNILFKLKGKEGIIRIEN  95

Query  109   NP-----EEIVSNL---GMVESLKGERDPQKVISKLLLYYLRKGLKPGTDGLRM------  154
             N      EE+V  +   G  E LK     +K   K++   +R+G+      + +      
Sbjct  96    NDDFLETEEVVLYIEAYGKSEKLKALGITKK---KIIDEAIRQGITKDDKKIEIKRQENE  152

Query  155   ---------------ILEASCGLRKLSGDEKELKVFLQTL--------------------  179
                            + + S  LR +  DE E K  +  +                    
Sbjct  153   EEIEIDIRDEYTNKTLNDCSIILRIIENDELETKKSIYEIFKNINMSLYKIIEKIIENET  212

Query  180   ---------DEDFEKKTFKKNLIRSIENQNMAVQPSNEGD-PIIGITQGRFNSQKNEEKS  229
                      +E   +K  K + I  I    M ++   + +  I+G  +   N   +++KS
Sbjct  213   EKVFENRYYEEHLREKLLKDDKIDVILTNFMEIREKIKSNLEILGFVKFYLNVGGDKKKS  272

Query  230   A-----IERMMSMYADLN-EDHREDVLRKLRRLNVLYFNVDTEKTEEPTLPGEVDTNPV-  282
                   +E+++++  DL  ED  + V+++L   N+       +K     L    +   + 
Sbjct  273   KNKKMLVEKILNINVDLTVEDIADFVIKELEFWNITKRIEKVKKVNNEFLEKRRNRTYIK  332


              + +   HEK K E + +     K   E+ +    KEK+            +K+   +LK
Sbjct  333   SYVLLDKHEKFKIERENKKDKIVKFFVENIKNNSIKEKIEKILAEFKIDELIKKLEKELK  392

Query  329   SAIRDHNIMA-YRCSIKVTEQDK--DGLFFEDQRINRFWIHHIESAVERILASINPEKLY  385
                 D  I   ++   KV    K       E++ + +    +++  +E+IL +    +L 
Sbjct  393   KGNCDTEIFGIFKKHYKVNFDSKKFSKKSDEEKELYKIIYRYLKGRIEKILVNEQKVRLK  452

Query  386   KLRIGYLGEKVWKDLLNYLSIKYIAVGKAVFHFAMEDLGKTGQDIELGKLSNSVSGGLT-  444
             K+      EK+  + +   SI    + K V  + +E +      + LGKL ++     T 
Sbjct  453   KM------EKIEIEKILNESILSEKILKRVKQYTLEHI------MYLGKLRHNDIDMTTV  500

Query  445   -SFDYEQIRADETLQRQLSVEVA---FAANNLFRAVVGQTGKKIE-----QSKSEENEED  495
              + D+ ++ A E L  +L    A      N +F        + I+     + K+   ++ 
Sbjct  501   NTDDFSRLHAKEELDLELITFFASTNMELNKIFSRENINNDENIDFFGGDREKNYVLDKK  560

Query  496   FLLWKAEKIAESIKKEGEGNTLKSILQFFGGASSWDLNHFCAAYGNESSALGYETKFADD  555
              L  K + I +    + + N   + ++ F    + + N    A   E    G +    DD
Sbjct  561   ILNSKIKIIRDLDFIDNKNNITNNFIRKFTKIGTNERNRILHAISKERDLQGTQ----DD  616

Query  556   LRKAIYSLRNETFHFTTLNKGSFDWNAKLIGDMFSHEAATGIAVERTRFYSNNLPMFYRE  615
               K I  ++N       ++K      A  +  +F  +      +   +    N       
Sbjct  617   YNKVINIIQNLKISDEEVSK------ALNLDVVFKDKKNIITKINDIKISEEN------N  664

Query  616   SDLKRIMDHLYNTYHPRASQVPSFNSVFVRKNFRLFLSNTLNTNTSFDTEVYQKWE-SGV  674
             +D+K +               PSF+ V + +   L+ +N    N  FDT   +K   + +
Sbjct  665   NDIKYL---------------PSFSKV-LPEILNLYRNNP--KNEPFDTIETEKIVLNAL  706

Query  675   YYLFKEIYYNSFLPS----GDAHHLFFEGLRRIRKEADNLPIVGKEAKKRNAVQDFGRRC  730
              Y+ KE+Y    L       ++ ++F + L++     D +          N ++++    
Sbjct  707   IYVNKELYKKLILEDDLEENESKNIFLQELKKTLGNIDEID--------ENIIENY----  754

Query  731   DELKNLSLSAICQMIMTEYNEQNNGNRKVKSTREDKRKPDIFQHYKMLLLRTLQEAFA--  788
                KN  +SA            + GN K     + K    + + Y   L +  +E F   
Sbjct  755   --YKNAQISA------------SKGNNKAIKKYQKK----VIECYIGYLRKNYEELFDFS  796

Query  789   -----IYIRREEFKFIFD-----------LPKTLYVMKPVEEFLPNWKSGMFDSLVERVK  832
                  I   +++ K I D             KT+ +    E  +  +     ++++ +++
Sbjct  797   DFKMNIQEIKKQIKDINDNKTYERITVKTSDKTIVINDDFEYIISIFALLNSNAVINKIR  856

Query  833   QSPDLQRWYVLCKFLNGRLLNQLSGVIRSYIQFAGDIQRRAKANHNRLYMDNTQRVEYYS  892
                   R++    +LN      +  ++   +Q           N N    +  Q+++   
Sbjct  857   N-----RFFATSVWLNTSEYQNIIDILDEIMQLNTLRNECITENWNLNLEEFIQKMKEIE  911

Query  893   NVLEVVDFCIKGTSRFSNVFSDYFRDEDAYADYLDNYL-QFKDE-KIAEVSSFAALKTFC  950
                +  DF I+       +F++Y      Y D  +N L +FKD+    +V      K   
Sbjct  912   KDFD--DFKIQTKKE---IFNNY------YEDIKNNILTEFKDDINGCDVLEKKLEKIVI  960

Query  951   NEEEVKAGIYMDGENPVMQRNIVMAKLFGPDEVLKNVVPKVTREEIEEYYQLEKQIAPYR  1010
              ++E K  I  D ++ ++Q              L N+  K  ++++++Y + + Q    +
Sbjct  961   FDDETKFEI--DKKSNILQDE---------QRKLSNINKKDLKKKVDQYIKDKDQ--EIK  1007

Query  1011  QNGYCKSEEDQKKLLRFQRIKNRVEFQTITEFSEIINELLGQLISWSFLRERDLLYFQLG  1070
                 C+   +   L ++++     E   + E  E  NE   Q I +   R+ +L  ++  
Sbjct  1008  SKILCRIIFNSDFLKKYKK-----EIDNLIEDMESENENKFQEIYYPKERKNELYIYKKN  1062

Query  1071  FH-----------YLCLHNDTEKPAEYKEISREDGTVIRNAILHQVAAMYVG---GLPVY  1116
                          Y  + ND  K A+ K +   DG  IR   + ++ A+       L  Y
Sbjct  1063  LFLNIGNPNFDKIYGLISNDI-KMADAKFLFNIDGKNIRKNKISEIDAILKNLNDKLNGY  1121

Query  1117  TLADKKLAAFEKGEADCKLSISKDTAGAGKKIKDFFRYSKYVLIKDRM-----------L  1165
             +   K+    +  E D   + +          KD+ R S+Y  I+D +           L
Sbjct  1122  SKEYKEKYIKKLKENDDFFAKNIQNKNYKSFEKDYNRVSEYKKIRDLVEFNYLNKIESYL  1181

Query  1166  TDQNQKYTIYLAGLELFENTDEHDNITDVRKY-VDHFKYYATSDENAMSILDLYSEIH--  1222
              D N K  I +A  E     D H  +  +R+  +     Y T    A      Y + +  
Sbjct  1182  IDINWKLAIQMARFE----RDMHYIVNGLRELGIIKLSGYNTGISRA------YPKRNGS  1231

Query  1223  DRFFTYDMKYQKNVANMLENILLRHFVLIRPEFFTGSKKVGEGKKITCKARAQIEIAENG  1282
             D F+T    Y+                    E +   +K+  G  I     ++I   EN 
Sbjct  1232  DGFYTTTAYYK----------------FFDEESYKKFEKICYGFGIDLSENSEINKPENE  1275

Query  1283  -----------MRSEDFTYKLSDGKKNISTCMIAARDQKYLNTVARLLYYPHEAKKSIVD  1331
                        +R+    Y +++    +S  +  +   +Y N+    ++   +   ++  
Sbjct  1276  SIRNYISHFYIVRNPFADYSIAEQIDRVSNLL--SYSTRYNNSTYASVFEVFKKDVNLDY  1333

Query  1332  TREKKNNKKTNRGD--GTFNKQKGTARKEKDNGPREFNDTGFSNTPFAGFDPFRNS      1385
                KK  K     D      K K  +  E ++    +N     N          N+    
Sbjct  1334  DELKKKFKLIGNNDILERLMKPKKVSVLELES----YNSDYIKNLIIELLTKIENTNDTL  1389



Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 16-17, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  New grounds of rejection are necessitated by amendment.
Claim 16 (claims 17, 21-26 dependent thereon) is indefinite in the recitation of “with a target nucleic acid sequence and direct sequence-specific binding of said complex to the target ribonucleic acid sequence..” because there is no antecedent basis for the target ribonucleic acid sequence.  For examination purposes, it will be assumed that the claim reads “with a target ribonucleic acid sequence and direct sequence-specific binding of said complex to the target ribonucleic acid sequence..”. Correction is required. 
Claim 23 is indefinite in the recitation of “wherein the Type VI protein is selected from the group consisting of Leptotrichia shahii…..and Listeria bacterium FSL…(Lib), or is an orthologue thereof” for the following reasons.  It is unclear as to whether the term “thereof” refers to (i) the Listeria bacterium… (Lib), (ii) any of the items listed after the term “group consisting of” (i.e., orthologue of Leptotrichia shahii…., orthologue of Rhodobacter capsulatus….(Rcs)….etc.), or (iii) the Type VI CRISPR-Cas effector protein (i.e., orthologue of the Type VI nucleic acid sequence and direct sequence-specific binding of said complex to the target ribonucleic acid sequence..” because there is no antecedent basis for the target ribonucleic acid sequence.  For examination purposes, it will be assumed that the claim reads “with a target ribonucleic
Claim 23 is indefinite in the recitation of “wherein the Type VI protein is selected from the group consisting of Leptotrichia shahii…..and Listeria bacterium FSL…(Lib), or is an orthologue thereof” for the following reasons.  It is unclear as to whether the term “thereof” refers to (i) the Listeria bacterium… (Lib), (ii) any of the items listed after the term “group consisting of” (i.e., orthologue of Leptotrichia shahii…., orthologue of Rhodobacter capsulatus….(Rcs)….etc.), or (iii) the Type VI CRISPR effector protein).   In addition, while the preamble appears to indicate that the members of the group are proteins,  as written, it is unclear if the members of the group are proteins or organisms.  For example, the term “Leptotrichia shahii DSM 19757” is an organism.  Furthermore, while some of the items in the group have a term in parentheses next to them (e.g., Rhodobacter capsulatus SB 1003 (RcS)), it is unclear how the term in parentheses further limits the organism recited.  If the term in parentheses is a protein from the organism previously recited   (e.g., RcS protein from Rhodobacter capsulatus SB 1003), the terms should be amended accordingly.   Moreover, since the term “orthologue” is equivalent to “variant”, either structural and/or functional variant, the scope of claim 23 is broader/different than the scope of independent claim 16 because claim 26 encompasses variants which are not required to be Type VI CRISPR Cas-effector proteins.  For example, if the term “orthologue thereof” refers to an orthologue of the  Type VI CRISPR Cas-effector protein, that orthologue is not required to be a type VI CRISPR Cas-effector protein.   If the term “orthologue thereof” refers to an orthologue of the  Listeria bacterium….(Lib), that orthologue is not required to be a Listeria bacterium FSL ME-0635 type VI CRISPR CAs-effector protein.  For examination purposes, it will be assumed that claim 23 is a duplicate of claim 16.  Correction is required. 
Claims 25-26 are indefinite in the recitation of “wherein the Cas polypeptide” because there is no antecedent basis for the Cas polypeptide. If the intended polypeptide is the Type VI CRISPR-Cas effector protein, the claims should be amended accordingly. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 16-17, 21-22 remain rejected and claims 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to claims 23-26 for the reasons of record and those set forth below.
Applicant argues that the instant application discloses 19 representative species and that from this representative set of sequences, common structural features were determined, namely a mixed alpha-beta region followed by a first HEPN domain, a second mixed alpha-beta region, followed by a second HEPN domain, citing Figures 52, 13.  Applicant states that there is a conserved RxxxxH catalytic motif within each HEPN domain.  Applicant states that the specification discloses that the HEPN domains are approximately 150 amino acids long, and have little similarity to other HEPN domains except for the RxxxxH motif, citing Figures 13 and 16.  Applicant states that Figure 16 shows that the HEPN RxxxxH motif in Type VI proteins and that the genus of representative proteins was recognized as a CRISPR-Cas genus of proteins associated with a nucleic acid component, citing Figures 22-39, 42, 46-68, 88-89, 104-110.  Applicant states that the specification provides descriptions and data establishing the functional characteristics of the genus and how that function correlates with the structural components.  Applicant states that the ability to form a complex with the nucleic acid component is essential for degradation of target RNA and that the guide RNAs can be reprogramed for specific cleavage.  Applicant states that the two HEPN domains are required for RNA endonuclease activity, disclosing mutations at positions 597 and 1278 of the polypeptide of SEQ ID NO: 591 (Lsh C2c2) and how those mutations altered specificity and nuclease activity.  Applicant asserts that one of ordinary skill in the art would recognize that Applicant was in possession of a genus of CRISPR-Cas proteins having RNA endonuclease activity and that said activity requires two HEPN domains.  Applicant states that type II Cas9 and type V proteins do 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claims 24-26.  Claim 23 as interpreted is directed to the subject matter of claim 16.  Claims 24-26 are directed to the composition of claim 16, wherein the type VI CRISPR-Cas effector protein has RNA endonuclease activity, comprises a mixed-alpha/beta region between the two HEPN domains, and comprises one of the two HEPN domains near the C-terminus.  The Examiner has previously acknowledged the teachings of the specification, the disclosure of a limited number of exemplary proteins, and the publication of the work disclosed in this application in peer-reviewed journals.  However, the Examiner disagrees with Applicant’s contention that the entire genus of proteins recited is adequately described by the teachings of the specification and/or the prior art.  It is reiterated herein that the specification as indicated in paragraph [0269], teaches that the C2c2 proteins (type VI CRISPR-Cas proteins) can have RNase or DNase function.  Therefore, proteins with two HEPN domains are not limited to having solely RNase activity. It should be noted that claims 16-17, 21-23, 25-26 do not require the type VI CRISPR-effector protein to have RNase activity, and only claim 24 requires the type VI CRISPR-effector protein to have RNase activity.  Therefore, claims 16-17, 21-23, 25-26  encompass proteins having any function.   
While the specification states that these proteins comprise HEPN domains, the specification also states that there is very little structural similarity among these HEPN domains.  The specification fails to disclose those structural features found in HEPN domains that are present in all type VI CRISPR-Cas effector proteins not present in other proteins that also have HEPN domains.  All that has been provided is a motif that is found within these HEPN domains, Rx4-6H, where only two amino acids are defined, R and H.  The specification discloses that HEPN domains are approximately 150 amino acids long.  Even if one assumes that all the amino acids of the HEPN domains have been defined, which they have not, the presence of two HEPN domains, which already include the Rx4-6H motif, represent no more than 27% of the entire structure of a protein of about 1100 amino acids (27% = 300x100/1100).   As indicated in the prior Office action, the exemplary species provided are at least 1100 amino acids long. There is no disclosure of the remainder  73% of the structure of a protein as claimed or a structure/function correlation that would allow one of skill in the art to envision the structure of such protein.  Moreover, there is no disclosure as to how this 73% of the structure correlates with the desired function.  It is unknown as to how this 73% of the structure is related to RNase activity, or the ability to bind to the guide RNA to form a complex.  It is highly unlikely that two motifs that are each no more than 8 amino acids long (one in each HEPN domain) can be responsible for the entire activity required, which encompasses not only a nuclease activity, but also the ability to bind to a nucleic acid component to form a complex that would target a particular target polynucleotide.  In addition, it is unclear if any mixed alpha/beta region having any size and amino acid sequence in addition to the two HEPN domains is all that is required for any protein to be a type VI CRISPR-Cas effector protein, or for a protein to have RNase activity and the ability to bind to a guide RNA and form a complex.   While Applicant argues that the specification provides a signature structural element that should be present in the novel proteins, it is noted that it is unclear as to whether any protein that comprises two HEPN domains is a type VI CRISPR-Cass effector protein.  
With the exception of two amino acids in the Rx4-6H motif, there is absolutely no disclosure of the additional structural elements required in any  protein required by the composition.  No structure/function correlation has been provided that would allow one of skill in the art to envision the remaining structural elements beyond the Rx4-6H motif. One of skill in the art would find that it is highly unlikely that the sole presence of two HEPN domains and any mixed alpha/beta region having any length 
The claims encompass a large genus of proteins which are structurally unrelated or substantially unrelated, and a large genus of nucleic acid components which are structurally unrelated.  As previously stated,  the total number of variants of the polypeptide of SEQ ID NO: 591 having 80% sequence identity with  the polypeptide of SEQ ID NO: 591 that result solely from amino acid substitutions is 1389!x19278/(1389-278)!/278!  or 7.97x10655 variants.  While a sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus, in the instant case, there is no recited structural feature which is representative of all the members of the genus of proteins recited in the claims, or the recited structural feature, i.e., 80% sequence identity to SEQ ID NO: 591, is not representative of all the members of the genus of proteins recited since there is no information as to which are the structural elements within the polypeptide of  SEQ ID NO: 591 that are essential for the recited activity, which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that the desired activity is displayed, or a correlation between structure and function which would provide those unknown structural features. Therefore, contrary to Applicant’s assertions, one cannot reasonably conclude that the entire genus of proteins required in the claimed composition are adequately described by the teachings of the specification and/or the prior art.

Claims 16-17, 21-22 remain rejected and claims 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising  the L. shahii protein of SEQ ID NO: 71 or SEQ ID NO: 591 and a nucleic acid component that forms a complex with the protein of SEQ ID NO: 71 or SEQ ID NO: 591, wherein the , does not reasonably provide enablement for a composition comprising any type VI CRISPR Cas effector protein having two HEPN domains, or any variant of the polypeptide of SEQ ID NO: 591 having 80% sequence identity with the polypeptide of SEQ ID NO: 591, and a nucleic acid component that binds to the type VI CRISPR Cas effector protein or the variant of the polypeptide of SEQ ID NO: 591 having 80% sequence identity with the polypeptide of SEQ ID NO: 591 to form a complex, wherein said nucleic acid component directs the binding of the complex to a target polynucleotide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to claims 23-26 for the reasons of record and those set forth below.
Applicant argues that as described above, the specification provides the characteristics and properties of the genus of CRISPR-Cas effector polypeptides comprising at least two HEPN domains that find use in the claimed methods.  Applicant states that methods for selecting proteins with the functional features are described in Figure 7.  Applicant further argues that the specification provides computational methods and algorithms to predict CRISPR-Cas systems. According to Applicant, the specification provides ample guidance for identifying type VI proteins in addition to those described in the specification. Applicant states that the specification provides information regarding the design and use of nucleic acid components capable of forming a complex with CRISPR-Cas proteins, and that it also provides information regarding architecture of the proteins, necessary residues for catalytic activity, how to identify proteins satisfying these requirements and how to design guides to use with the proteins for the methods disclosed.  
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claims 24-26.  Claim 23 as interpreted is directed to the subject matter of claim 16.  Claims 24-26 are directed to the composition of claim 16, wherein the type VI CRISPR-Cas effector protein has RNA endonuclease activity, comprises a mixed-alpha/beta region the specification also states that there is very little structural similarity among these HEPN domains.  The specification fails to disclose the structural features found in HEPN domains that are present in all type VI CRISPR-Cas effector proteins not present in other proteins that also have HEPN domains.  All that has been provided is a motif that is found within these HEPN domains, Rx4-6H, where only two amino acids are defined, R and H.  Assuming, arguendo, that all the amino acids of the HEPN domain have been defined, which they have not, the presence of two HEPN domains, which already include the Rx4-6H motif, represent no more than 27% of the entire structure of a protein of about 1100 amino acids (27% = 300x100/1100).  As previously indicated, it appears from the exemplary species disclosed in the specification that these proteins are at least 1100 amino acids long. There is absolutely no disclosure of the remainder 73% of the structure of a protein as claimed or a structure/function correlation that would allow one of skill in the art to envision the structure of such protein.  Moreover, there is no disclosure as to how this 73% of the structure correlates with the desired function.  As explained above, it is highly unlikely that two motifs that are each no more than 8 amino acids long (one in each HEPN any size and amino acid sequence in addition to the two HEPN domains is all that is required for any protein to be a type VI CRISPR-Cas effector protein, or for a protein to have RNase activity.   In addition, while Applicant argues that the specification provides a signature structural element that should be present in the novel proteins, it is noted that it is unclear as to whether any protein that comprises two HEPN domains is a type VI CRISPR-Cass effector protein.  
As explained in the prior Office action, the total number of structural variants of the polypeptide of SEQ ID NO: 591 having 80% sequence identity to SEQ ID NO: 591 that result solely from amino acid substitutions is 1389!x19278/(1389-278)!/278!  or 7.97x10655 variants.   Thus, even for claims that are limited to variants of the polypeptide of SEQ ID NO: 591, the number of structural variants that meet the recited structural limitations is essentially infinite. The estimate of Guo et al. previously calculated indicates that for a protein having 80% sequence identity to  SEQ ID NO: 591, 6.8 x 10-49% of random mutants having 80% sequence identity to the polypeptide of  SEQ ID NO: 591 would be active.  In other words, the estimate of Guo et al. predicts that 1 in 1.46x1050 variants having 80% sequence identity to SEQ ID NO: 591 would have activity (1/(0.66)N ).  In view of this, one of skill in the art would expect that the vast majority of the structural variants encompassed by the recited genus of proteins lack enzymatic activity. In the instant case, even with known enzymatic assays and methods to make recombinant polypeptides, one of skill in the art would have to carry an immense amount of experimentation to find a single active mutant.  Since there is an essentially infinite number of structural mutants that one of skill in the art would have to test to find one enzymatically active variant, one of skill in the art cannot possibly conclude that the amount of experimentation required with current techniques (i.e., high throughput mutagenesis and screening techniques) in the art is routine.    While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the .


Double Patenting
Claims 16-17, 21-23 remain rejected and new claims 24-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,266,886.  In the alternative, claims 16-17, 21-23 remain rejected and new claims 24-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,266,886 in view of Podolska et al. (Journal of Biomolecular Screening 19(3):417-426, first published 8/14/2013).  New grounds of rejection as they relate to new claims 24-26 are necessitated by amendment.
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the issue of double patenting is contingent upon whether the remarks provided are indeed considered and entered, and if so, whether it is believed there is overlap with claims ultimately allowed in the application. Applicant requests reconsideration and withdrawal of the double patenting rejection. 
Applicant’s arguments have been fully considered but not deemed persuasive to withdraw the instant rejection or the alternative rejection.  Claims 16-17, 21-26 of the instant application as amended are directed in part to a composition comprising a type VI CRISPR-Cas effector protein, a guide RNA and a non-target nucleic acid molecule that comprises a detectable label, wherein the type VI CRISRP-Cas effector protein forms a complex with the guide RNA, wherein the guide RNA directs the complex to bind a target RNA, wherein the effector protein (a) two HEPN domains separated by a mixed alpha/beta region, wherein one of the HEPN domains is near the C-terminal end of the type VI CRISPR-Cas effector L. shahii DSM 19757 protein.  The specification of the instant application discloses the polypeptide of SEQ ID NO: 591 as being a L. shahii DSM 19757 protein having two HEPN domains separated by a mixed alpha/beta region, wherein one of the HEPN domains is near the C-terminus. 
Claims 1-16 of US Patent No. 10,266,886 are directed in part to  (i) a system that comprises reagents for amplifying a target nucleic acid, an RNA construct that comprises a non-target sequence, a Cas13b protein (has two HEPN domains), a guide polynucleotide that binds to the Cas13b protein and forms a complex with the Cas13b protein, wherein the Cas13b protein comprises one or more HEPN domains, wherein the Cas13b protein cleaves the RNA construct comprising the non-target sequence, and (ii) a system that comprises a Cas13b protein one guide polynucleotide, and an RNA construct that comprises a non-target sequence, wherein the Cas13b comprises one or more HEPN domains, and wherein the Cas13b protein cleaves the RNA construct that comprises the non-target sequence.  The specification of US Patent No. 10,266,886 discloses a. L. shahii DSM 19757 C2c2 protein as a preferred embodiment of the genus of Cas13b proteins in the systems (SEQ ID NO: 591).  Furthermore, the specification of US Patent No. 10,266,886 discloses a labeled non-target RNA as a preferred embodiment of the genus of RNA constructs comprising a non-target sequence.  Therefore, the invention of claims 16-17, 19-23 of the instant application is deemed an obvious variation of the invention of claims 1-16 of US Patent No. 10,266,886 in view of the preferred embodiments disclosed.
It is reiterated herein that a labeled RNA construct comprising a non-target sequence would have been obvious to one of skill in the art.  One of skill in the art would have been motivated to label the RNA construct comprising the non-target sequence of claims 1-16 of US Patent No. 10,266,886 to detect the cleavage of said RNA construct. One of ordinary skill in the art has a reasonable expectation of success at adding a label to the RNA construct because the use of labeled RNA for detection purposes is well known and widely used in the art as evidenced by Podolska et al. who teach a fluorescence-based screening of cleavage activity of a ribonuclease III Dicer on RNA molecules (Abstract).   Therefore, the addition of a 

Claims 16-17, 21-23 remain provisionally rejected and new claims 24-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 28-29, 31, 39-56 of copending Application No. 15/482,603.  
Claims 16-17, 21-23 remain provisionally rejected and new claims 24-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of copending Application No. 16/450,699.  
These provisional rejections have been discussed at length in the prior Office action.  They are maintained and further applied to new claims 24-26 for the reasons of record and those set forth below.
Applicant argues that the issue of double patenting is contingent upon whether the remarks provided are indeed considered and entered, and if so, whether it is believed there is overlap with claims ultimately allowed in the application. Applicant states that upon a finding of otherwise allowable subject matter, where the provisional double patenting rejections are the only issue remaining in prosecution, Applicant requests reconsideration and withdrawal of the double patenting rejection. 
Applicant’s arguments have been fully considered and entered but not deemed persuasive to withdraw the instant provisional rejections. Claims 16-17, 21-26 of the instant application as amended are directed in part to a composition comprising a type VI CRISPR-Cas effector protein, a guide RNA and a non-target nucleic acid molecule that comprises a detectable label, wherein the type VI CRISRP-Cas L. shahii DSM 19757 protein.  
Claims 28-29, 31, 39-56 of copending Application No. 15/482,603 are directed in part to a composition comprising a Cas polypeptide having an amino acid sequence at least 95% identical to the polypeptide of SEQ ID NO: 591, and one or more nucleic acid components, wherein the nucleic acid component can form a complex with the Cas polypeptide, and wherein said complex can bind to a target polynucleotide.   The specification of copending application No. 15/482,603 discloses that the polypeptide of SEQ ID NO: 591 has RNase activity, comprises two HEPN domains between a mixed alpha/beta region, and comprises an HEPN domain near the C-terminal end.  The specification of copending application No. 15/482,603 discloses a composition comprising a Cas polypeptide having at least 2 HEPN domains, a guide RNA, and a fluorescent-labeled RNA that is not a target, wherein the Cas polypeptide forms a complex with the guide RNA, and wherein the complex binds to a target RNA, as a preferred embodiment of the genus of compositions claimed as evidenced by claim 24 of said copending application.  Therefore, the invention of claims 16-17, 21-26 is deemed an obvious variation of the invention of claims 28-29, 31, 39-56 of copending Application No. 15/482,603 in view of the preferred embodiments disclosed.  
Claims 1-9 of copending Application No. 16/450,699 remain directed in part to a composition comprising a CRISPR-Cas effector protein and a nucleic acid component, wherein the nucleic acid component forms a complex with the effector protein, wherein the nucleic acid component binds a target nucleic acid and directs the complex to bind the target nucleic acid, wherein the  CRISPR-Cas effector protein (a) has one or more HEPN domains, (b) is a variant of the polypeptide of SEQ ID NO: 591 (L. shahii DSM 19757 C2c2) having 80% sequence identity with the polypeptide of SEQ ID NO: 591, or (c) is a L. shahii DSM 19757 C2c2 protein.   The specification of copending application No. 16/450,699 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
May 21, 2021